[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION DE DEFENDANT'S MOTION TO MODIFY VISITATION (162)
The parties' marriage was dissolved by judgment rendered on April 29, 1999 which granted sole legal and physical custody of the minor children to the plaintiff mother. The court reserved decision on the defendant's visitation with the children.
On January 6, 2000 and the plaintiff obtained an ex parte order for relief from abuse which was extended on January 20, 2000 until May 11, 2000 at which time the order was extended after May 9, 2000 until further order of the court. The order has remained in effect. The order granting CT Page 6820 relief was extended to both minor children. The defendant has never obtained a visitation order since judgment was entered.
The present motion does not address the outstanding restraining order and the plaintiff is not on notice that the defendant is seeking termination or modification of it.
The court heard evidence including testimony by each minor child. Both were emphatic in not wanting a visitation with their father. The court concludes that the animosity displayed by both children has developed over several years and with its origins found in the indifference of the defendant toward each child.
The court has concluded that it is not in the best interests of these two minor children to attempt to force visitation at the present time. Also, it would appear necessary to have a hearing on the restraining order that still remains outstanding. The defendant's motion is denied.
HARRIGAN, J.T.R.